UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6749


RALPH L. WILLIAMS,

                Petitioner - Appellant,

          v.

WARDEN KIRKLAND CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

JON OZMINT, Director, SC Department of Corrections; STATE OF
SOUTH CAROLINA,

                Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    David C. Norton, Chief District
Judge. (3:09-cv-01424-DCN)


Submitted:   February 18, 2011               Decided:   March 18, 2011


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ralph L. Williams, Appellant Pro Se. Samuel Creighton Waters,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Ralph L. Williams seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                 The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of     appealability        will    not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the    merits,      a   prisoner     satisfies      this      standard    by

demonstrating        that     reasonable        jurists    would       find     that    the

district      court’s       assessment     of    the   constitutional          claims    is

debatable     or     wrong.        Slack   v.     McDaniel,      529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at   484-85.         We     have   independently       reviewed        the    record    and

conclude      that    Williams      has    not    made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    4